Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Benjamin S. Rhodes, Appellant                         Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 83219).
No. 06-14-00057-CV        v.                          Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
George L. Preston and Associates, Attorney            participating.
at Law; and Jerry L. Coyle, Attorney at
Law, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Benjamin S. Rhodes, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 31, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk